DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-11 have been examined in this application. Claims 12-20 are withdrawn.  The amendments to the drawings filed on 08/09/2021 have been accepted. This is a Non-Final Rejection in response to the Applicant’s ‘Remarks/Arguments’ filed on 08/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "only the second end is supported by the pedestal".  There is insufficient antecedent basis for this limitation in the claim.
From the drawings and specification, one is unable to understand how, ‘only the second end is supported by the pedestal’. As seen in Fig. 6 both the first end and the second end of the pedestal must touch or support the sled table. Claim 1 states that the pedestal has both a first end and a second end (see annotated Figure 6 below), 
As such, it is suggested to better define where on the pedestal the ‘second end’ and ‘first end’ are, as well as maybe where they start, begin, end, or intersect with one another. Furthermore, it is also suggested to better define how only the second end is connected as one can see from the annotated Figure 6 below that both the first end and second end are in contact with the sled table.

    PNG
    media_image1.png
    205
    639
    media_image1.png
    Greyscale

Annotated Figure 6 from Present Application 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tybinkowski (US 6955464).
Regarding Claim 1, Tybinkowski teaches: An X-ray table having a pedestal and a sled table (10 - Col 4 Lines 27-30), the sled table comprising: a bottom (105 – Fig. 13) attached to the pedestal (104 – Fig. 13) and having a first end and a second end (see UPDATED annotated Figure 3 below), the second end attached to the pedestal and the first end extending from the pedestal such that only the second end is supported by the pedestal (see UPDATED annotated Figure 3 below); and, side members (20 – Fig. 3 and Fig. 13) extending along the bottom (22 – Fig. 13) between the first end and the second end and adding structural rigidity to the sled table (Col 5 Lines 57-59 and Col 4 Lines 33-34); and, wherein the side members extend upwardly from the bottom to create a first cavity.  

    PNG
    media_image2.png
    285
    459
    media_image2.png
    Greyscale

UPDATED Annotated Figure 3 from Tybinkowski

Regarding Claim 4, Tybinkowski teaches: The X-ray table of claim 1 wherein the bottom and the side members have upper extents and lower extents (see annotated Figures 13.1 from Claim 2 below) and the side members extend above and below the bottom (see annotated Figure 13.3 below – portion of 20 to 22 connect to form ‘the bottom’)to form an I-beam construction with the bottom (see annotated Figure 13.3 below).  

    PNG
    media_image3.png
    352
    479
    media_image3.png
    Greyscale

Annotated Figure 13.3 from Tybinkowski

Regarding Claim 5, Tybinkowski teaches: The X-ray table of claim 4 wherein the I-beam construction forms the first cavity above the bottom and between the side members and a second cavity below the bottom and between the side members, and wherein the first cavity is larger than the second cavity (see annotated Figure 13.4 below).  

    PNG
    media_image4.png
    378
    459
    media_image4.png
    Greyscale

Annotated Figure 13.4 from Tybinkowski
Regarding Claim 7, Tybinkowski teaches: The X-ray table of claim 1 and further comprising arm rests (20) extending outwardly from the side members (Col 6 Lines 6-8 and see annotated Figure 13.5 below and larger arrow showing the extension outward from side member (20)).  

    PNG
    media_image5.png
    351
    437
    media_image5.png
    Greyscale

Annotated Figure 13.5 from Tybinkowski
Regarding Claim 8, Tybinkowski teaches: The X-ray table of claim 1 wherein the side members are curved and extend upwardly from the bottom (Col 6 Lines 6-8 and see annotated Figure 13.5 above and larger arrow showing the extension outward from side member (20)).  
Regarding Claim 9, Tybinkowski teaches: The X-ray table of claim 1 wherein the bottom (105 – see right side of annotated Figure 13.6 below) comprises a beam structure (105 – ‘upper base’.  
Regarding Claim 10, Tybinkowski teaches: The X-ray table of claim 1 further comprising a beam (104) and wherein the bottom is bonded to a top of the beam (see annotated Figure 13.6 below).

    PNG
    media_image6.png
    348
    494
    media_image6.png
    Greyscale

Annotated Figure 13.6 from Tybinkowski
  
Regarding Claim 11, Tybinkowski teaches: The X-ray table of claim 1 further comprising a cross member (80 and Col 7 Lines 27-29) extending between the sidewalls (20) and spaced apart from the bottom (105 - see annotated Figure 10 below).

    PNG
    media_image7.png
    306
    521
    media_image7.png
    Greyscale

Annotated Figure 10 from Tybinkowski


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tybinkowski in view of Shang (US 2018/0008211).
Regarding Claim 2, Tybinkowski teaches: The X-ray table of claim 1 and the first cavity, but does not teach, further comprising a mattress filling the first cavity (see side by side annotated Figure 13.1 below).  Shang teaches: a bed board that has a size and shape to fit within a frame of a supporting device. The bed board (610 in Fig. 6c) has a frame (620 – Fig. 6c) which forms a cavity as the side walls surrounding the bed board. The bed board is manufactured to include a filler material such as foamed material (Para 0019/0066 – as such may be considered “a mattress”). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a material such as foam from Shang to the table of Tybinkowski as additional comfort for any device that involves the placement of a patient on a surface is considered an obvious modification. A horizontal surface such as a table, mattress, chair, couch, etc. for one to lay their body on is commonly designed with a material that is filled with a deformable or resilient material such as foam. 

    PNG
    media_image8.png
    371
    948
    media_image8.png
    Greyscale


Annotated Figure 13.1 from Tybinkowski

Regarding Claim 3, Tybinkowski teaches: The X-ray table of claim 2 wherein the bottom and the side members comprise double-wall construction (see annotated Figure 13.2 below).  

    PNG
    media_image9.png
    407
    535
    media_image9.png
    Greyscale

Annotated Figure 13.2 from Tybinkowski


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tybinkowski in view of Moulin et al. (US 2017/0020466).
Regarding Claim 6, Tybinkowski teaches: The X-ray table of claim 5, but does not teach, further comprising a mattress received by the first cavity. Moulin teaches: a tabletop (1) with a trap (10) that has a mattress (3) that is disposed/fixed on top in which the patient lays on top of (Para 0041 and Fig. 1).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the mattress within the upper cavity of Moulin to the patient table of Tybinkowski as a surface in which a patient lies on for treatment is commonly found to have a pad or softer material on top for comfort purposes. This feature is considered well known in the area of medical imaging/treatment beds. 
Response to Arguments
Applicant's arguments filed on 08/09/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that Tybinkowski ‘fails to at least show side members extending along the bottom between the first end and second end and adding structural rigidity to the sled table; and, wherein the side members extend upwardly from the bottom to create a first cavity. #1 Applicant also argues that the ‘side members are part of the table, not part of the pedestal. #2 The statement that ‘only the second end of the sled table is supported by the pedestal’ is shown from UPDATED Annotated Figure 3 above from Tybinkowkski.#3
Argument 1 - As seen in Annotated Figure 13.2 above from Tybinkowski, it shows that the side members (20) do extend between the bottom portions of the sled table, as the sled table would fill inside the cavity (see annotated Figure 10 above) as the 
Argument 2 – The statement that ‘the side members are a part of the table and not a part of the pedestal’ is not claimed subject matter. However, the side members is considered a connected portion of the pedestal as the interpretation of Tybinkowski is a broad recitation. The side members do in fact make contact with the pedestal at element 105 (see annotated Figure 13 above) and is considered to be a part of the pedestal at that point of contact.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument 3 – As discussed in the 112b rejection and in the Claim 1 rejection above, the second end is in fact in contact with the sled table. The second end of the table is the main point of contact of Tybinkowski and the first end does extend off of the pedestal outward longitudinally. Please refer to UPDATED Annotated Figure 3 above to show the highlighted rectangles of where the first end and second end are being interpreted from the prior art. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/14/2021